Citation Nr: 1521219	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) declined to reopen the previously denied claim. 

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in February 2014.  See 38 C.F.R. § 20.704(e) (2014).

The Board remanded this claim in October 2014 for further development.  Specifically, it sought an addendum opinion concerning the Veteran's alleged left ankle disabilities.  Review of the subsequent January 2015 opinion reveals that there has been at least substantial compliance with the remand directives.  Thus, the Board will proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current left ankle and foot conditions did not have their onset in service or within one year of discharge.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided proper VCAA notice in March 2011.  He was provided additional notice concerning the downstream issues of disability rating and effective date in February 2014.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, his service treatment records and identified post-service treatment records have been obtained and he has been afforded appropriate VA examinations, most recently in July 2014 with an addendum in January 2015 that specifically addressed whether his current left ankle and foot disabilities were related to his active duty service.  The examiner provided a detailed rationale for his opinion in the January 2015 addendum.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Service Connection

The Veteran contends that his left ankle and foot disabilities, including left Achilles tendonitis, mild left hallux valgus with associated degenerative osteoarthritis, and left calcaneal spurs, are related to his active duty service.  He has variously alleged that he fell during training which resulted in him wearing a cast on his left foot.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  While a degenerative arthritis condition of his left foot or ankle would qualify the Veteran for the presumption, there is no evidence that the Veteran had such a condition within one year of his discharge in 1970.  Therefore the presumptive service connection is inapplicable.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra. In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The STRs are silent for any left foot injury, symptom, or complaint.  His February 1970 separation examination was largely normal.  There is a photograph of the Veteran, originally submitted in December 1977, purporting to show him in a cast while on active duty.  However, the cast is on his right foot, not his left.  

There is an early July 1971 VA examination report that indicates the Veteran's ankles were negative for any condition.

The Veteran underwent a VA examination in May 2011.  The examiner indicated the claims file was reviewed.  The examiner then recorded the Veteran's report of the history of his left foot condition.  The Veteran reported pain "in the heel and posterior ankle area that started two years ago."  This pain was worse when moving down stairs or when there was cold and rainy weather.  The only "left foot symptom" that the examiner noted was pain/tenderness at the heel; he denied there was any swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  There were functional limitations on standing as the Veteran was able to stand for only 15 to 30 minutes.  There were also such limitations on walking, as he was unable to walk for more than a few yards.  X-rays taken of the left foot showed a mild left hallux valgus deformity with associated mild degenerative osteoarthritis and left calcaneal spurs; there was no healed fracture or posttraumatic bone deformity.  The finally diagnoses made were as follows: left Achilles tendonitis, mild left hallux valgus deformity, degenerative arthritis, left calcaneal spurs, and left foot trauma history without radiographic evidence of healed fracture.  

He underwent a second VA examination in July 2014.  There, the Veteran stated that he could not remember which ankle he injured while on active duty.  He just remembered wearing a cast and using crutches and being told he did not have a fracture.  The examiner further noted that the Veteran stated "that if he did complain of...ankle or foot pain he would be lying since he does not have [any] and has not had [such pain] for a long time."  The Veteran stated he did have left heel pain in the past, but that this largely resolved after using a heel orthotic.  After a complete examination, the examiner marked that the Veteran did not have a current left ankle condition.  He explained that the physical examination of both ankles and feet was normal and that the Veteran denied any ankle or foot condition or pain at that time or in the recent past.  

The same examiner provided an addendum opinion in December 2014.  He was asked to provide an etiological opinion concerning the Veteran's past diagnosed left Achilles tendonitis, mild left hallux valgus with associated degenerative osteoarthritis, and left calcaneal spurs.  The examiner ultimately opined that it was less likely than not that any of these conditions were related to the Veteran's military service.  He stated that there was no evidence of the Veteran having any of these conditions during his military service or within one year of his discharge in May 1970.  The examiner stated that these conditions were completely asymptomatic radiological incidental findings that did not correlate with his clinical examination and the Veteran's testimony at his July 2014 examination.  

The Board concludes that the competent evidence does not establish that the Veteran has a left ankle or foot condition that had its onset in service, within one year following separation, or is otherwise etiologically related to service.  The STRs do not contain any indication that he suffered a left foot or ankle injury while on active duty.  Furthermore, the Veteran now questions which ankle he actually injured in service, per his report at the July 2014 VA examiner.  His old photograph supports that he actually injured his right ankle and not his left.  While the Veteran was diagnosed with left Achilles tendonitis, mild left hallux valgus with associated degenerative osteoarthritis, and left calcaneal spurs, there is no evidence linking these conditions to his active duty service, as the Veteran disputes which ankle was actually hurt.  The Board places great weight on the December 2014 addendum VA opinion, which was against finding a relationship between these conditions and active duty service based upon the Veteran's own statements.  Finally, the July 1971 VA examination of record indicated that the Veteran did not have any ankle condition a little more than a year after his discharge. 

As the Veteran has not established that he injured his left foot or ankle in service and the only competent medical opinion of record regarding a nexus between the Veteran's current left foot and ankle conditions and his active duty service is negative, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


